--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.14


Golden Phoenix Minerals, Inc.
 
April 16, 2010
 
Mhakari Gold (Nevada) Inc.
c/o Mhakari Gold Corp.
141 Davisville Ave., Suite 506
Toronto, Ontario M4S 1G7
 
Attention: Sheldon Davis, President
 
Re: Offer to Acquire Mineral Interests
 
Dear Sirs:
 
This correspondence is a letter of intent forming the basis of our understanding
with respect to the proposed purchase (the "Acquisition") by Golden Phoenix
Minerals, Inc. (the "Purchaser") of an undivided 80% interest in those mineral
properties (the "Mhakari Vanderbilt Properties") owned or over which an
exclusive option is held by Mhakari Gold (Nevada) Inc. (the "Vendor"), as more
particularly described at Schedule "A" (the "Purchased Assets"). The proposed
purchase contemplated hereby is contingent on the parties concurrently
completing the purchase and sale of an 80% interest in the "Mhakari Claims
Excluding Vanderbilt", as more particularly described in a letter of intent date
the date hereof entered into between the Purchaser and the Vendor.
 
1.
Upon execution of this letter of intent, the parties shall, acting reasonably
and in good faith, proceed immediately to negotiate a definitive and binding
purchase agreement (the "Definitive Agreement") containing customary terms,
conditions, covenants, representations and warranties and reflecting the
following agreed terms:

 
 
(a)
The purchase price payable by the Purchaser to the Vendor for an undivided 80%
interest in the Purchased Assets will be as follows:

 
 
(i)
upon signing of the Definitive Agreement, (A) the Vendor agrees to satisfy the
remaining payment owing under an option agreement dated June 19, 2009 with Mr.
John Path pursuant to which Mhakari Gold Corp. ("Mhakari") received an exclusive
option over certain mining interests identified at Schedule "A", such option
agreement having subsequently been transferred and assigned by Mhakari to the
Vendor, and (B) the issuance by the Purchaser to the Vendor (or as the Vendor
may direct) of 2,000,000 common shares and 2,000,000 warrants with a strike
price of $0.05 in the capital of the Purchaser exercisable for a period of five
years;

 
 
(ii)
within 48 months of signing the Definitive Agreement, the Purchaser shall be
required to expend no less than a further $350,000 in exploration and
development expenditures (of which no more than $80,000 may be expended on
permitting, claim, holding-related or insurance costs) on the Mhakari Vanderbilt
Properties;

 
 
1

--------------------------------------------------------------------------------

 
 
 
(iii)
the Purchaser completes all payments necessary to acquire an 80% interest in the
"Mhakari Claims Excluding Vanderbilt" from the Vendor; provided that, should the
Purchaser elect not to increase its interest in the "Mhakari Claims Excluding
Vanderbilt" from 51% to 80%, any balance owing in respect of exploration and
development expenditures shall be applied to the Mhakari Vanderbilt Properties
such that the Purchaser has incurred a minimum of $1,500,000 in exploration and
development expenditures in total between the Mhakari Vanderbilt Properties and
the "Mhakari Claims Excluding Vanderbilt" within 48 months of signing the
Definitive Agreement,

 
(collectively, the "Purchase Price").
 
 
(b)
The Purchaser may accelerate any or all of such payments and, except as
expressly noted above, any and all excess payments shall be carried forward and
applied as a credit against payments that the Purchaser is required to make in
the succeeding period or periods.

 
 
(c)
The parties hereby recognize and agree to honour the existing net smelter return
royalty affecting a portion of the Mhakari Vanderbilt Properties, all as more
particularly described at Schedule "A".

 
 
(d)
The shares issuable to the Vendor pursuant to Section 1(a) (the "Consideration
Shares") shall be issued as fully paid and non-assessable. The Vendor
acknowledges that the Consideration Shares may be subject to regulatory hold
periods, in which case the share certificates representing the Consideration
Shares shall bear the appropriate legends. The Purchaser shall make all such
filings and take all such further actions as may be necessary to ensure that the
Consideration Shares are, no later than 5 days following the signing of the
Definitive Agreement, validly posted for trading on the OTC.BB or another
mutually agreed, recognized North American stock exchange. The Consideration
Shares shall be adjusted in the event of a consolidation, share split or other
similar event or in the event that the Purchaser is acquired pursuant to a
takeover, amalgamation or other similar transaction, in any case between the
date of this letter of intent and the execution date of the Definitive
Agreement.

 
 
(e)
Upon signing of the Definitive Agreement, the Purchaser shall be designated the
operator of the Mhakari Vanderbilt Properties in order that it may complete the
required exploration and development.

 
 
(f)
Upon satisfying the Purchase Price in full:

 
 
(i)
the parties shall forthwith enter into a joint venture agreement (the "Joint
Venture Agreement") with respect to the Mhakari Vanderbilt Properties. Under the
terms of the Joint Venture Agreement, the Purchaser will assume day-to-day
operational control of the Mhakari Vanderbilt Properties. Questions relating to
the structure, budget, funding and strategy of the joint venture ("JV") and
other considerations outside the ordinary course of business or day-to-day
operation of the JV will be determined by a joint venture committee ("JV
Committee") to be comprised of one representative of each of the Purchaser and
the Vendor. Every question to determined by the JV Committee shall be decided by
a majority of votes; a party owning greater than a 50% interest in the JV shall
have the casting or tie-breaking vote in the event of an equality of votes on
any question to be determined by the JV Committee. The Joint Venture Agreement
will contain customary terms and conditions and will provide that, should either
party not contribute its proportionate share of required capital relative to its
ownership interest in the Purchased Assets, its ownership interest shall be
reduced on the basis of 1% for every $200,000 which such party fails to
contribute toward the expenses of the JV. Either party holding a minority
interest in the Purchased Assets shall receive a "tag-along" right whereby the
party holding such minority interest shall have the right to participate, on a
pro rata basis, in a sale by the majority interest holder of all or any part of
its interest in the Purchased Assets to a bona fide third party purchaser;
provided that, upon either party being diluted to less than a 1% ownership
interest in the Purchased Assets, such minority owner's interest shall be
converted into a 1% net smelter return royalty (subject to an option in favour
of the majority owner to acquire such royalty for an aggregate purchase price of
$1,000,000);

 
 
2

--------------------------------------------------------------------------------

 



 
 
(ii)
the Purchaser shall receive an undivided 80% ownership interest in the Mhakari
Vanderbilt Properties; and

 
 
(iii)
the Vendor shall file all transfer documents necessary to effect and record with
the relevant government agencies the transfer of the ownership interest
stipulated hereunder.

 
2.
Confidentiality: The parties hereto acknowledge that certain confidential
information will be disclosed for the purposes set out in this letter of intent.
Each party to whom confidential information is disclosed (the "Recipient")
hereby agrees that all such confidential information disclosed to it will be
kept confidential, provided that the Recipient may disclose the confidential
information (i) to its officers, employees, contractors, professional advisors,
and other representatives strictly on a need to know basis, (ii) with the prior
written consent of the disclosing party, or (iii) if required by law. Such
confidential information will be used by the Recipient solely in connection with
the purposes set out in this letter of intent and for no other or improper
purpose.

 
3.
Due diligence: The Acquisition shall be conditional upon the parties completing
due diligence to their reasonable satisfaction within 30 days of the date of
this letter of intent. Notwithstanding anything to the contrary contained
herein, either party may, upon written notice within 30 days of the date hereof,
terminate negotiations with respect to the Acquisition as a result of their due
diligence findings. In the event of such termination, the parties shall be
released from any obligations in respect of the Acquisition, except that the
confidentiality provisions set out above shall remain in full force and effect
for a period of two years from the date hereof.

 
 
3

--------------------------------------------------------------------------------

 
 
4.
Exclusivity: In the event that the Definitive Agreement is not entered into on
or before April 30, 2010, this letter of intent shall terminate. Notwithstanding
the preceding sentence, the confidentiality provisions noted above shall survive
the termination of this letter of intent.

 
5.
This letter of intent shall be governed by the laws of the State of Nevada and
the federal laws of the United States applicable therein, and the parties hereby
irrevocably attorn to the non-exclusive jurisdiction of the courts of such
state.

 
6.
This letter of intent may be executed (by original or facsimile transmission) in
several counterparts, each of which so executed shall be deemed to be an
original, and such counterparts together shall constitute but one and the same
instrument.

 
[Signatures to follow.]
 

 
4

--------------------------------------------------------------------------------

 

If you agree to the terms of this letter of intent, please execute a duplicate
copy hereof and return it to the Purchaser at the address noted above.
 
Yours very truly,
 
GOLDEN PHOENIX MINERALS, INC.
 
Per: /s/ Thomas Klein                                                         
             Authorized Signing Officer
 


 
Agreed to and accepted this 16th day of April, 2010.
 


 
MHAKARI GOLD (NEVADA) INC.
 
Per: /s/ Sheldon Davis                                                          
             Authorized Signing Officer
 


 

 
5

--------------------------------------------------------------------------------

 
 
Schedule "A"
 
Description of Purchased Assets \
 
See attached.
 
 
 
 

--------------------------------------------------------------------------------